Citation Nr: 1139633	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-34 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a neuropsychiatric disorder, to include major depression.

2.  Entitlement to an increased rating for bronchial asthma, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to April 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2007, a statement of the case was issued in September 2007, and a substantive appeal was received in November 2007.   

The Veteran also appealed the issues of increased ratings for irritable bowel syndrome (IBS) and hemorrhoids.  However, he withdrew these issues by way of a March 2008 correspondence.  Consequently, the issues are not before the Board.  The March 2008 correspondence also included a withdrawal of the Veteran's request for an RO hearing.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a January 2009 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a neuropsychiatric disability and entitlement to an increased rating for bronchial asthma are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

1.  By way of a November 2002 rating decision, the RO denied the Veteran's claim for a mental condition, depression.  The appellant failed to file a timely notice of disagreement.  

2.  Certain evidence received since the November 2002 rating decision is neither cumulative nor redundant of the evidence of record at the time of the November 2002 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a neuropsychiatric disability, to include depression.


CONCLUSIONS OF LAW

1.  The November 2002 RO rating decision, which denied the Veteran's claim for service connection for a mental condition, depression is final.  38 U.S.C.A. § 7103 (West 2002).

2.  Evidence received since the November 2002 RO rating decision is new and material; accordingly, the claim of service connection for a neuropsychiatric disability, to include depression is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In its October 2006 VCAA notice, the RO recognized that it had previously denied the Veteran's claim for a mental condition, depression.  It further recognized that new and material evidence would be required to reopen the claim.  However, in the November 2006 rating decision, the RO adjudicated the claim on a de novo basis (indicating that the RO impliedly reopened the claim).  The Board notes that despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156(a) (2011) provide as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for a mental condition, depression was denied by way of a November 2002 RO decision.  The Veteran failed to file a timely notice of disagreement.  Consequently, the November 2002 rating decision became final.  The evidence on record at the time of the November 2002 denial included service treatment records and outpatient treatment records dated June 2002.  

The basis for the denial was the fact that a March 2001 psychiatric examination report reflected that the Veteran was discharged from service after being diagnosed with a borderline personality disorder.  Personality disorders are congenital and are not subject to service connection.  

Evidence received since the November 2002 rating decision includes private treatment reports as well as additional VA treatment reports.  The additional treatment reports reflect numerous diagnoses of major depression.

The Board finds that these treatment reports and psychiatric examinations constitute new and material evidence.  As noted above, the RO previously denied the claim because the Veteran was diagnosed with a congenital disorder not subject to service connection.  The new evidence reflects a diagnosis that is not congenital and which is subject to service connection.  This constitutes an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   


ORDER

New and material evidence has been received to reopen a service connection claim for a neuropsychiatric disability, to include depression.  To this extent, the appeal is granted.



REMAND

Psychiatric disability
The evidence of record contains conflicting diagnoses regarding the Veteran's psychiatric disabilities.  As noted earlier, an in-service psychiatric examination in March 2001 yielded a diagnosis of a borderline personality disorder.  A June 2003 discharge certificate from Mepsi Center included a diagnosis of major depression.  A February 2007 examination report from Dr. E.O.C. also included a diagnosis of major depression.  Outpatient VA treatment reports include various diagnoses:  mood disorder, depression, attention deficit hyperactivity disorder (ADHD) by history, polysubstance abuse, substance induced mood disorder, etc.  The medical records do not contain a medical opinion regarding whether the Veteran's psychiatric disabilities began during or are causally related service.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is warranted.  The RO should schedule the Veteran for a psychiatric examination for the purpose of determining the nature, extent, and etiology of any psychiatric disability from which the Veteran suffers.  For each disability that is diagnosed, the examiner shoulder render an opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that it began during or is causally linked to any incident of service.
  
Bronchial Asthma
The Board notes that the Veteran's most recent VA examination occurred in September 2006.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In an October 2010 correspondence, the Veteran stated that he recently underwent a breathing test that he believed would entitle him to higher rating.  Additionally, the Veteran indicated in a December 2011 correspondence that his treatment for the condition has increased.  Consequently, the Board finds that a new examination is warranted for the purpose of determining the current severity of the disability.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA neuropsychiatric examination for the purpose of determining the nature, extent, and etiology of the Veteran's current neuropsychiatric disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should be asked whether it is at least as likely as not (a 50 percent or more likelihood) that any psychiatric disabilities from which the Veteran suffers began during or are causally linked to any incident of service.

2.  The RO should schedule the Veteran for a VA examination for the purpose of determining the current severity of his bronchial asthma.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable, including pulmonary function tests, should be conducted.  

3.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for a neuropsychiatric disability, to include major depression; and whether an increased rating is warranted for bronchial asthma.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


